Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final office action. This application contains total 11 claims. Claims 1-7 and 11 were considered. Claims 8-10 were canceled in Preliminary Amendment.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 08/31/2021 is in compliance with the provision of 37 VFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The oath/declaration filed on 05/31/2021 was received and reviewed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Monette et al. (US 2006/0184645 A1, hereinafter Monette) in view of Zhang (US 2018/0077024 A1).

Regarding claim 1, Monette teaches a method for operation of a central office point of delivery within a broadband access network of a telecommunications network (fig. 1(115, 160) and [39-41]: The application service providers 150 use the access domain 115 to offer and deliver application(s) to end-users of the user domains 110. To be able to perform the tasks of creation, management and hosting of the service agents and service bindings, the access edge node is composed of multiple elements (i.e. access edge node 160 is the central office point in access domain 115)) and/or for flexibly providing, within the central office point of delivery, user-related traffic to at least one central functional entity providing at least one specific functionality within the central office point of delivery or for the central office point of delivery (fig. 3(160) and [43-44]: FIG. 4 b, which represents an exemplary tabular representation of the content of the service bindings hosting unit 344, concurrently with FIG. 3. Each of the rows of FIG. 4 b, at the exception of the header row, represents exemplary content of some of the service bindings 346 hosted in the service bindings hosting unit 344. Each service binding 346 binds together one of the service agents and two of the access nodes for providing data traffic over the access domain 115 (i.e. access edge node provides user related traffic to entity within access edge node)), 
wherein the central office point of delivery and/or the broadband access network (fig. 1(115)) comprises a control node or a control plane (fig. 3(330) – controlling unit), at least one repository node (fig. 3(342) – service agent unit) and a plurality of line termination nodes (fig. 2(120) – access node), wherein a specific line termination node of the plurality of line termination nodes is connected via an access node port of the specific line termination node to at least one specific network termination node of a plurality of network termination nodes ([33-34]: The access nodes 120, which also include access gateways (not shown), represent the first component of the access domain 115. The access nodes 120 typically refer to access providers, which allow user domains 110 accesses to the access network 130 (i.e. access nodes 120 is connected to gateways through node ports)), 
wherein the broadband access network or the central office point of delivery comprises a plurality of service edge nodes (fig. 2(170)- service agent) and the at least one central functional entity ([42-44]: The service agents management and control unit 342 determines when new service bindings 346 are required or an existing service binding can be removed, and proceeds with the creation/removal of service binding 346 (i.e. service binding 346 is the central functional entity)), 
wherein user-related traffic - related to the specific line termination node (fig. 2(120) – access node) and to a specific service edge node of the plurality of service edge nodes (fig. 2(170)- service agent) - is routed, within or traversing the central office point of delivery, to the at least one central functional entity ([44]: Each service binding 346 binds together one of the service agents and two of the access nodes for providing data traffic over the access domain 115. [55]: The method starts with a step 605 of receiving data traffic from a first user domain at a first access node (i.e. receiving user related traffic at line termination node)). The method continues in step 610, where the controlling unit of the first access node identifies whether a service binding in the service binding unit 540 corresponds to the received data traffic. Step 615 also includes forwarding the tunneled data traffic through the access domain input/output unit 520, to the access edge node 160 (i.e. receiving user related traffic in service edge node). The access edge node modifies the destination address of the tunneled data traffic, in step 630, so as to correspond to the virtual MAC address of the access node serving the second user domain. Afterwards, the access edge node forwards the modified tunneled data traffic in step 635 over the access domain (i.e. routing user related traffic through central office point of delivery 160 in access domain 115)), 
wherein the method comprises: 
in a first step, the user-related traffic is routed to the specific service edge node (fig. 2(170)- service agent) ([44-47]: Each service binding 346 binds together one of the service agents and two of the access nodes for providing data traffic over the access domain 115. [55]: Step 615 also includes forwarding the tunneled data traffic through the access domain input/output unit 520, to the access edge node 160 (i.e. routing user related traffic to service edge node containing service agents)),  wherein the specific service edge node is selected or determined, by the at least one repository node (fig. 3(342) – service agent unit), based on the at least one specific network termination node and/or the specific line termination node (fig. 2(120) – access node) ([44-47]: Each service binding 346 binds together one of the service agents and two of the access nodes for providing data traffic over the access domain 115 (i.e. service agents in the access edge node is selected based on service binding). [55]: Step 615 also includes forwarding the tunneled data traffic through the access domain input/output unit 520, to the access edge node 160. The access edge node modifies the destination address of the tunneled data traffic, in step 630, so as to correspond to the virtual MAC address of the access node serving the second user domain. Afterwards, the access edge node forwards the modified tunneled data traffic in step 635 over the access domain); and 
in a second step, the user-related traffic is provided to the at least one central functional entity ([49, 53-55]: The access edge node modifies the destination address of the tunneled data traffic, in step 630, so as to correspond to the virtual MAC address of the access node serving the second user domain. Afterwards, the access edge node forwards the modified tunneled data traffic in step 635 over the access domain (i.e. routing user related traffic through central office point of delivery 160 in access domain 115)); 
wherein the at least one central functional entity corresponds to a network node providing the at least one specific functionality ([44]:  each service binding 346 binds together one of the service agents and two of the access nodes for providing data traffic over the access domain 115 (i.e. service binding node 346 provides specific functionality)), 
Monette however does not teach wherein the network node: provides accounting information; processes accounting information; provides performance monitoring; and/or provides a legal interception functionality.  
Zhang teaches wherein the network node: 
provides accounting information; 
processes accounting information;
provides performance monitoring ([191]: InfM can perform a subset or all of the following functions and include a subset or all of the following interfaces. The functions include a periodic performance monitor (DC, MECs, network nodes, access node, etc) for infrastructure performance assurance (i.e. network node provides performance monitoring function)); and/or  
provides a legal interception functionality.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monette to incorporate the teachings of Zhang and the network node provides performance monitoring. One of ordinary skilled in the art would have been motivated to combine the teachings in order to perform infrastructure resource optimization to ensure infrastructure resource utilization optimization (Zhang, [191]).

Regarding Claims 7 and 11, they do not teach or further define over claim 1. Therefore, claim 7 and 11 are rejected for the same reason as set forth above in claim 1.

Claim 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Monette in view of Zhang further in view of Johnson et al. (US 2007/0189166 A1, hereinafter Johnson).

Regarding claim 2, Monette in view of Zhang teaches the method according to claim 1. 
Monette in view of Zhang however does not teach wherein, within the central office point of delivery and via the control node or the control plane, the user-related traffic is provided to the at least one central functional entity via traffic steering the user-related traffic to the at least one central functional entity and/or via duplicating the user-related traffic to provide the duplicated user-related traffic to the at least one central functional entity.
Johnson teaches wherein, within the central office point of delivery and via the control node or the control plane, the user-related traffic is provided to the at least one central functional entity via traffic steering the user-related traffic to the at least one central functional entity and/or via duplicating the user-related traffic to provide the duplicated user-related traffic to the at least one central functional entity ([40]: The received data is simply stored in the intermediate node for further analysis and a duplicate copy is forwarded by the intermediate node to the next node. Thus, for these embodiments, the nodes may also be referred to as store and forward nodes).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monette in view of Zhang to incorporate the teachings of Johnson and duplicating the user-related traffic to provide the duplicated user-related traffic to the at least one central functional entity. One of ordinary skilled in the art would have been motivated to combine the teachings in order to implement store and forward nodes (Johnson, [40]).

Regarding claim 6, Monette in view of Zhang teaches the method according to claim 1. 
Monette in view of Zhang however does not teach the user-related traffic - after having been routed to the specific service edge node - is duplicated and provided to the at least one central functional entity based on user- related identifier information, related to identity information of the at least one specific network termination node and/or related to the access node port.
Johnson teaches wherein the user-related traffic - after having been routed to the specific service edge node - is duplicated and provided to the at least one central functional entity based on user- related identifier information, related to identity information of the at least one specific network termination node and/or related to the access node port ([40-41]: The received data is simply stored in the intermediate node for further analysis and a duplicate copy is forwarded by the intermediate node to the next node. Thus, for these embodiments, the nodes may also be referred to as store and forward nodes. While the first token 150, is employed to successively authorize the nodes to transmit data (i.e. data is duplicated and provided to node based on token, here token authorizes the node)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monette in view of Zhang to incorporate the teachings of Johnson and the user related traffic  is duplicated and provided to the at least one central functional entity based on identity related to the access node port. One of ordinary skilled in the art would have been motivated to combine the teachings in order to implement store and forward nodes (Johnson, [40]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Monette in view of Zhang further in view of Grammel et al. (US 2019/0149896 A1, hereinafter Grammel).

Regarding claim 3, Monette in view of Zhang teaches the method according to claim 1. 
Monette in view of Zhang however does not teach wherein the broadband access network comprises a switching fabric within the central office point of delivery, the switching fabric comprising a plurality of spine network nodes and a plurality of leaf network nodes; wherein providing the user-related traffic to the at least one central functional entity involves using the switching fabric.
Grammel teaches wherein the broadband access network comprises a switching fabric within the central office point of delivery ([26]: Data center 101A includes a set of storage systems and application servers 104A-104D (collectively referred to as “servers 104”) interconnected via fabric 103, which may comprise a fabric provided by one or more tiers of physical network devices, such as, for example, routers, gateways, switches (i.e. data center network contains switching fabric)), the switching fabric comprising a plurality of spine network nodes and a plurality of leaf network nodes ([26]: Fabric 103 includes two tiers of nodes: spine node 108, and leaf nodes 106A-106D. Leaf nodes 106 represent a first tier of routing/switching devices for the switch fabric 103 can typically forward packets to and from respective servers 104, 118 of data center 101B.); 
wherein providing the user-related traffic to the at least one central functional entity involves using the switching fabric ([26-27]: Data center 101A includes a set of storage systems and application servers 104A-104D interconnected via fabric 103, which may comprise a fabric provided by one or more tiers of physical network devices. Servers 104 provide execution and storage environments for applications and data associated with the customers and may be physical servers, virtual machines or combinations thereof (i.e. customer data is provided using switching fabric)).
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monette in view of Zhang to incorporate the teachings of Grammel and the broadband access network comprising a switching fabric within the central office point of delivery, the switching fabric comprising a plurality of spine network nodes and a plurality of leaf network nodes, and providing the user-related traffic to the at least one central functional entity involves using the switching fabric. One of ordinary skilled in the art would have been motivated to combine the teachings in order to provide network services for customers (Grammel, [22]).

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Monette in view of Zhang further in view of Li et al. (US 2015/0055623 A1, hereinafter Li).

Regarding claim 4, Monette in view of Zhang teaches the method according to claim 1. 
Monette in view of Zhang however does not teach wherein the at least one central functional entity corresponds to a tunnel setup node, wherein the user-related traffic - after having been routed to the specific service edge node - is directed or steered towards the tunnel setup node, wherein the user-related traffic comprises a-user-related identifier information, related to identity information of the at least one specific network termination node and/or related to the access node port.
Li teaches wherein the at least one central functional entity corresponds to a tunnel setup node ([97]: The S-GW tunnels traffic to the P-GW. The P-GW also connects to the Internet and other cellular data networks, and acts as a firewall that blocks unwanted traffic. In coordination with the MME, they perform hop-by-hop signaling to handle session setup (i.e. P-GW is a tunnel and session setup gateway)), wherein the user-related traffic - after having been routed to the specific service edge node - is directed or steered towards the tunnel setup node ([97]: The UE connects to a base station, which directs traffic through S-GW over a GPRS Tunneling Protocol (GTP) tunnel. The S-GW tunnels traffic to the P-GW (i.e. traffic is routed to P-GW)), wherein the user-related traffic comprises a-user-related identifier information ([97]: The PCRF manages flow-based charging in the P-GW. The HSS contains subscription information for each user, such as the QoS profile, any access restrictions for roaming, and the associated MME (i.e. flow based charging is done based on user information in traffic)), related to identity information of the at least one specific network termination node and/or related to the access node port.    
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monette in view of Zhang to incorporate the teachings of Li and central functional entity corresponds to a tunnel setup node, the user-related traffic after having been routed to the specific service edge node is directed or steered towards the tunnel setup node, and the user-related traffic comprises a user related identifier information. One of ordinary skilled in the art would have been motivated to combine the teachings in order to handle session setup (Li, [97]).

Regarding claim 5, Monette in view of Zhang teaches the method according to claim 1. 
Monette in view of Zhang however does not teach wherein the at least one central functional entity corresponds to a tunnel setup node, wherein the tunnel setup node is at least one of the following: a layer 3 bit stream access node acting as a tunnel protocol access concentrator towards a network node of a further telecommunications network in a wholesale scenario, a virtual private network termination node, or a generic tunnel setup node
Li teaches wherein the at least one central functional entity corresponds to a tunnel setup node, wherein the tunnel setup node is at least one of the following: a layer 3 bit stream access node acting as a tunnel protocol access concentrator towards a network node of a further telecommunications network in a wholesale scenario, a virtual private network termination node, or a generic tunnel setup node ([97]: The S-GW tunnels traffic to the P-GW. The P-GW also connects to the Internet and other cellular data networks, and acts as a firewall that blocks unwanted traffic. In coordination with the MME, they perform hop-by-hop signaling to handle session setup (i.e. P-GW is a generic tunnel setup node)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monette in view of Zhang to incorporate the teachings of Li and central functional entity corresponds to a tunnel setup node, wherein the tunnel setup node is a generic tunnel setup node. One of ordinary skilled in the art would have been motivated to combine the teachings in order to handle session setup (Li, [97]).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Nallamothu, US 10623322 B1: Dynamic Prefix List For Route Filtering.
b. Nainar et al., US 2017/0279712 A1: SYSTEM AND METHOD FOR IMPROVED SERVICE CHAINING.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453